Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




4.	Claims 12 and 13 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
5.	Claim 12 recites “the thin film transistor comprising an electrode structure according to claim 1”. However, claim 1 in lines 1 and 16 recite conductive layer is an electrode for the TFT. Therefore, claim 12 is not limiting further from claim 1.
6.	Claim 13 is dependent from claim 12. Therefore, claim 13 is also rejected under 112(d).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 4-5, 7-8, 11-12 and 13 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Choi et al (US 2013/0048994 A1).

Regarding claim 1, Choi discloses an electrode structure for thin-film transistor (Abstract, Figures 5-6) comprising:
protective layers 165s, 177s (Paras. 38, 40) and a conductive layer 174s (Para. 39);

wherein the protective layers 165s, 177s comprise: first protective layers 165s, 177s disposed on a top surface 177s and a bottom surface 165s of the conductive layer 174s, respectively, and a second protective layer 179 (Para. 98) disposed on and in contact with a side surface of the conductive layer 174s for isolating the side surface of the conductive layer 174s from the outside,

wherein the first protective layers 165s, 177s comprise a first metal layer 177s and

a second metal layer 165s, the first metal layer 177s being disposed on the top surface of the conductive layer 174s adjacent to a substrate 110 (Para. 24), the second metal layer 165s being disposed on the bottom surface of the conductive layer 174s and interposed between the conductive layer 174s and the substrate 110, 
wherein materials of the first protective layer 165s, 177s (Paras. 38, 40, Mo is common material) and the second protective layer 179 (Para. 98) are different, 

wherein the second protective layer 179 is disposed between the first metal layer 177s and the second metal layer 165s, and
wherein the conductive layer 174s is at least one of: drain electrode, source electrode 173 (Para. 98) or gate electrode.

Regarding claim 4, Choi discloses the electrode structure for thin-film transistor according to claim 1, wherein the second protective layer 179 is configured to cover the side surface of the conductive layer 174s.

Regarding claim 5, Choi discloses the electrode structure for thin-film transistor of claim 1, wherein the second protective layer 179 is configured to completely cover the side surface of the conductive layer 174s.

Regarding claim 7, Choi discloses the electrode structure for thin-film transistor according to claim 1, wherein materials of the first metal layer 177s and the second metal layer 165s comprise: molybdenum (Paras. 38, 40).

Regarding claim 8, Choi discloses the electrode structure for thin-film transistor according to claim 1, wherein materials of the first metal layer 177s and the second metal layer 165s are different (Paras. 38, 40).



Regarding claim 11, Choi discloses the electrode structure for thin-film transistor according to claim 1, wherein the conductive layer 174s comprises a metal material (Para. 39). 

Regarding claim 12, Choi discloses the thin film transistor comprising an electrode structure according to claim 1 (Abstract, Figures 5, 6).

Regarding claim 13, Choi discloses an array substrate 110 (figures 4-5) comprising the thin film transistor of claim 12 (Abstract).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1) in view of Arai et al (US 2010/0200843 A1).


However, Arai discloses the second protective layer 26, 27 (Para. 81) is configured to cover side surfaces of the first metal layer 25c, the conductive layer 25b, and the second metal layer 25a (Para. 79). Arai teaches the above modification is used to protect the first metal layer, the conductive layer, and the second metal layer from outside environment (Fig. 4).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Choi second protective layer arrangement with Arai second protective layer arrangement as suggested above to protect the first metal layer, the conductive layer, and the second metal layer from outside environment (Fig. 4).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1) in view of Xu et al (CN102645807 (A), IDS document, machine translation is used for the rejection and attached).

Regarding claim 9, Choi discloses the electrode structure for thin-film transistor according to claim 1, wherein material of the conductive layer comprises aluminum 174s (Para. 39).


However, Xu discloses material of the second protective layer comprises aluminum nitride 311 (Fig. 7B, Para. 45). Xu teaches the above modification is used to protect the Al material from the outside oxygen (Para. 45). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Choi second protective layer material with Xu second protective layer material as suggested above to protect the Al material from the outside oxygen (Para. 45).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0048994 A1).

Regarding claim 10, Choi does not explicitly disclose the electrode structure for thin-film transistor according to claim 1, wherein the second protective layer has a thickness of 5 nm to 50 nm.
However, Choi discloses the second protective layer 179 has a thickness of 2 nm to 10 nm (Para. 27).

Overlapping Range
However, the examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the second protective layer has a thickness of 5 nm to 50 nm for intended purposes. See MPEP § 2144.05 (II)(A).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896